130 Ga. App. 637 (1974)
204 S.E.2d 312
HULL et al.
v.
CAMPBELL.
48943.
Court of Appeals of Georgia.
Submitted January 14, 1974.
Decided January 24, 1974.
Smith & Brooks, Theodore E. Smith, for appellants.
Henning, Chambers & Mabry, Edward J. Henning, for appellee.
EVANS, Judge.
Judgment was rendered on August 8, 1972; and notice of appeal was not filed until 31 days thereafter, to wit, on September 8, 1972. As the judgment appealed from was final, the appeal is too late and this court is without jurisdiction to entertain same. See Code Ann. § 6-803 (Ga. L. 1968, p. 1072 et seq.); Hughes v. State, 226 Ga. 721 (177 SE2d 243), and cases therein cited.
As an additional reason for dismissal, appellant failed to file enumeration of error within the 20 days allowed by law. Code Ann. § 6-810 ( § 8 of Ga. L. 1972, pp. 1072, 1077, replacing § 14 of Ga. L. 1965, p. 18, as amended), and Rule 14 (a) of this court. Thereafter, pursuant to Rule 14 (a) the clerk of this court notified appellant's counsel of such failure and directed that he file same by December 10, 1973, but said enumeration of errors was not filed until three days later than directed, to wit, on December 13, 1973.
Accordingly, it is ordered that said case be dismissed.
*638 Appeal dismissed. Eberhardt, P. J., and Pannell, J., concur.